By the Court, Sutherland, J.
A partnership between at-^. tornies is admitted to be lawful. Like other partnerships, it may be composed of two or more individuals, and all will be responsible for the acts of each, within the scope of the partnership. They constitute but one person in law. If one of” two attorneys, who are partners, receives money collected for a client, and embezzles or absconds with it, that will form no defence to the other partner. If one should be guilty of extortion, the other would be liable to repay what had been illegal ly received. If a suit instituted in the name of one, should be unskilfully conducted, the other would be responsible to the client in an action for his damages. 7 Cowen, 416. 8 id. 258. Both would undoubtedly be liable to the officers of the court, or others, for services rendered in suits conducted in the name of one. Indeed, every responsibility which belongs to other * partnerships attaches also to this; and no reason is perceived why the general rules by which the course of proceedings in such cases is regulated, should not also apply. The statute" regulating the fees of attorneys, does not appear to me to affect the question arising in this case.
I am not prepared to say that an action may not, in a case like this, be maintained in the name of the attorney on record only, and that the other attorney may not be considered and treated as a dormant partner. It is well settled, that though a dormant partner may join in an action instituted by the firm, yet his non-joinder is not a ground of nonsuit, nor can it be *667taken advantage of in any other way. C-ow on Part. 153, and eases there cited.
The cases put by the counsel for defendant in error are not analogous to this. Although a public officer ma; agree, upon a sufficient consideration, to share his fees with a third person, such agreement will not constitute them partners. There can,
I apprehend, be no such thing as a partnership in a public office. Public policy forbids it.
Judgment reversed.